Filed with the Securities and Exchange Commission on February 17, 2016 1933 Act Registration File No.333-205411 1940 Act File No. 811- 23063 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 1 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 4 [ X ] (Check appropriate box or boxes.) HORIZON FUNDS (Exact Name of Registrant as Specified in Charter) 13024 Ballantyne Corporate Place, Suite 225 Charlotte, North Carolina 28277 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(704) 544-2399 Matthew S. Chambers Horizon Funds 13024 Ballantyne Corporate Place, Suite 225 Charlotte, North Carolina 28277 (Name and Address of Agent for Service) Copy to: Jeffrey T. Skinner, Esq. Kilpatrick Townsend & Stockton LLP 1001 West Fourth Street Winston-Salem, North Carolina 27101 It is proposed that this filing will become effective (check appropriate box): [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment (“PEA”) No. 1 to the Trust’s Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Trust’s Pre-Effective AmendmentNo.3 on FormN-1A/A filed January 29, 2016, and declared effective by a Notice of Effectiveness filed on January 29, 2016.This PEANo.1 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in Pre-Effective AmendmentNo.3 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”) and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement under Rule 485(b) of the Securities Act, and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Charlotte and the State of North Carolina on February 17, 2016. Horizon Funds By: /s/ Robert J. Cannon Robert J. Cannon President Pursuant to the requirements of the Securities Act, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Robert J. Cannon President and Trustee February 17, 2016 Robert J. Cannon John W. Davidson* Trustee February 17, 2016 John W. Davidson Todd W. Gaylord* Trustee February 17, 2016 Todd W. Gaylord Thomas W. Okel* Thomas W. Okel Trustee February 17, 2016 /s/ Benjamin Johnson Treasurer February 17, 2016 Benjamin Johnson * By: /s/ Matthew Chambers Matthew Chambers As Attorney-in-Fact pursuant to Powers of Attorney previously filed and incorporated by reference. INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
